Citation Nr: 1725848	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to an increased rating for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel	


INTRODUCTION

The Veteran served on active duty from January 1999 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A February 2012 rating decision denied entitlement to service connection for a left knee condition.  A May 2012 rating decision continued a noncompensable rating for bilateral plantar fasciitis.  

Thereafter, in a February 2016 rating decision, the RO in St. Paul, Minnesota increased the rating for bilateral plantar fasciitis to 50 percent, effective from March 11, 2012, exclusive of a period of a temporary total evaluation from January 4, 2013, to April 30, 2013.  The RO also informed the Veteran that because "[t]his is the highest schedular evaluation allowed under the law for acquired flat foot" the rating action represented a total grant of benefits sought on appeal for the issue and that "your appeal is therefore considered satisfied in full."  Contrary to the RO's determination, higher ratings exist.  See, e.g., 38 C.F.R. § 4.73, Diagnostic Code 5284 (allowing for up to a 40 percent rating per foot).  Since the February 2016 rating decision did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

The Board notes that a claim of entitlement to service connection for a left knee condition was previously denied in December 2007 rating decision.  The Board acknowledges that the RO reopened the Veteran's claim, and adjudicated it on the merits.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issues have been recharacterized accordingly.


FINDINGS OF FACT

1.  During the November 2016 Board hearing, the Veteran withdrew his appeal of the issue of entitlement to an increased rating for bilateral plantar fasciitis.  There is no allegation of error in fact or law in this matter remaining for appellate consideration.

2.  In a December 2007 rating decision, the RO denied entitlement to service connection for a left knee condition.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

3.  Additional evidence received since the RO's December 2007 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a left knee condition and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee condition.

4.  The evidence is at least in relative equipoise regarding whether the Veteran's current left knee condition, variously diagnosed as left knee patellofemoral syndrome, was incurred during active service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal are met with respect to the claim of entitlement to an increased rating for bilateral plantar fasciitis; the Board has no further jurisdiction to consider an appeal of this matter.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The December 2007 rating decision is final as to the claim of entitlement to service connection for a left knee condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a left knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Resolving all doubt in favor of the Veteran, the criteria for establishing service connection for a left knee condition, variously diagnosed as left knee patellofemoral syndrome, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issue

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204 (a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

At his Board hearing in November 2016, prior to the issuance of a final decision, the Veteran expressed his satisfaction with the ratings assigned for his service-connected bilateral plantar fasciitis and his desire to withdraw his appeal of the issue of entitlement to an increased rating for bilateral plantar fasciitis.  The undersigned Veterans Law Judge confirmed that request on the record.  Because the Veteran has withdrawn the issue on appeal, there is effectively no longer any remaining allegation of error of fact or law.  See 38 U.S.C.A. § 7105 (d)(5).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to and increased rating for bilateral plantar fasciitis.

II. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for a left knee condition is completely favorable, no further action with respect to such issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

III. New and Material Evidence 

The Veteran's claim of entitlement to service connection for a left knee condition was previously denied, and the Veteran seeks to reopen the claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran initially filed a claim of entitlement to service connection for a left knee condition in February 2007.  In a December 2007 rating decision, the RO denied the claim on the basis that although there was evidence of treatment for a left knee condition in service, there was no current diagnosis of a left knee condition.  The Veteran was notified of the decision and his appellate rights by a letter dated later that month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The December 2007 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's December 2007 rating decision included the Veteran's service treatment records, private treatment records, and a VA examination report.  Based on this evidence, the RO concluded that the Veteran did not have a current left knee condition that was incurred in or caused by service and denied the Veteran's claim for service connection.

In April 2011, the Veteran requested that his claim of entitlement to service connection for a left knee condition be reopened.  Relevant additional evidence received since the RO's February 2013 rating decision includes additional VA and private treatment records showing diagnoses of and treatment for a left knee condition, as well as VA examination reports showing diagnoses of a left knee condition.

This evidence was not previously on file at the time of the RO's December 2007 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of a current disability, which is the reason that the claim was previously denied.  Specifically, the claim was initially denied because there was no evidence that the Veteran currently had a left knee condition.  The newly received evidence consists of treatment records showing that the Veteran has been diagnosed with a left knee condition.  Thus, the new evidence relates to unestablished facts necessary to substantiate a claim of entitlement to service connection for a left knee condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the claim of entitlement to service connection for a left knee condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III. Service Connection

The Veteran seeks entitlement to service connection for a left knee condition, which he contends is related to his active service.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

In connection with his February 1998 enlistment examination, the Veteran denied ever having had a "trick" or locked knee, or swollen or painful joints.  On the associated examination report, the Veteran's lower extremities were noted to be both normal and abnormal, and the examiner indicated that the Veteran had "pain knee [with] knee walk."  In the summary of defects and diagnosis section of the report, the examiner noted "painful knees [with] knee walk" and recommended an orthopedic consultation.  The Veteran was initially assigned a "2" rating assessing his lower extremities under the PULHES profile system.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  It appears that an orthopedic consultation was performed three days later, and the "2" rating was crossed out, and a "1" rating was added.  No record of the orthopedic consultation appears in the Veteran's service treatment or personnel records.  

A November 2005 service treatment record shows that the Veteran reported a three year history of bilateral knee pain secondary to carry a 70 pound medical bag on "countless marches with [the] Marines."  An April 2006 service treatment record shows that the Veteran was diagnosed with bilateral knee tendonitis.  Service treatment records from June 2006 show that the Veteran reported a recurrence of bilateral knee pain after the initiation of mandatory physical training three days per week.  He was diagnosed with bilateral patellofemoral pain syndrome and issued bilateral knee sleeves.  An August 2006 medical board report shows that the Veteran was placed on limited duty due to bilateral patellofemoral syndrome.  During a December 2006 separation examination, the Veteran endorsed a history of bilateral knee pain, and the examiner noted a diagnosis of bilateral patellofemoral syndrome.  The Veteran separated from service in January 2007.

The Veteran was afforded a VA examination in April 2007.  He reported that he developed bilateral knee pain during service.  He also reported some stiffness after sitting and occasional pain after walking up several flights of stairs.  He indicated that he had "less symptoms on the left."  After examination, the examiner opined that the Veteran did not have any impairment of the left knee.  

A February 2008 VA new patient evaluation shows that the Veteran complained of constant bilateral knee pain.  The Veteran was diagnosed with knee arthralgia.  A September 2008 private treatment record shows that the Veteran complained of bilateral knee pain that had increased over the past year.

A January 2011 VA orthopedic consultation note shows that the Veteran reported a history of knee pain.  X-rays were unremarkable, "except that the patella in the sunrise view bilaterally [were] markedly medially tilted."  He was diagnosed with patellofemoral malalignment.  

The Veteran was afforded a VA examination in June 2011.  He reported left knee pain intermittently since 2005 that had progressively worsened.  He reported no known knee injury in service.  On examination, the examiner noted that there was "no congenital deformity."  An x-ray was normal, and the examiner diagnosed left knee strain.  

A July 2011 VA treatment record shows that the Veteran reported chronic bilateral knee pain.  X-rays were noted as being "nondiagnostic."  He was diagnosed with bilateral patellofemoral syndrome.  

In February 2012, the June 2011 VA examiner opined that the Veteran's patellofemoral syndrome was less likely as not related to military service because, during the June 2011 VA examination, the Veteran denied any history of injury to his left knee during active duty service.  

In October 2015, a VA examiner reviewed the claims file and opined that the Veteran's left knee condition was less likely as not related to military service because the "Veteran did not have injury during active duty," and because the Veteran had knee pain with knee walking at his entrance examination.  The examiner also noted that the Veteran was "later noted to have hunter-cap-type patellae and abnormal Q angle."  Therefore, the examiner concluded that the Veteran had "a developmental congenital defect and not a condition which is caused by or the result of his activities of military."  In another opinion, the VA examiner opined that the Veteran had a developmental defect of the left knee that "was more likely than not present on entrance...but was not a disability at time of entrance."   

During the November 2016 Board hearing, the Veteran denied any problems with his left knee prior to service.  The Veteran testified that he did have knee pain during the "duck walk" due to the awkwardness of the position and because of his height.  The Veteran testified that he was a field corpsman during service and that he was attached to a Marine unit, where he had to go on hikes up to 12 miles long carrying up to 80 to 90 pounds.  The Veteran also testified that he ran almost every day when he was with the Marines and that he performed other strenuous physical training.  The Veteran also indicated that his knee pain was always bilateral throughout service.  The Veteran testified that his pain increased in the left knee after his right knee surgery in 2005.  

Analysis: Presumption of Soundness and Aggravation

As an initial matter, the Board finds that the presumption of soundness applies in this case and that it has not been rebutted by clear and unmistakable evidence that a left knee condition preexisted service.   

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

Service connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin.  VAOGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In differentiating the two categories, VA's Office of General Counsel  has stated that, when viewed in the context of 38 C.F.R. § 3.303(c) , the term "defects" would be definable "as structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In contrast, a "disease" is referred to a condition considered capable of improving or deteriorating.  Id.  

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

However, the presumption of soundness does not apply to congenital defects because such defects are not diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

In this case, no specific left knee disability, other than pain with knee walking, was indicated on the Veteran's February 1998 entrance examination report.  See 38 U.S.C.A. § 1111.  Moreover, the knee pain that was noted on the Veteran's service entrance examination report does not constitute a diagnosis or a disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)(holding complaints of pain, alone, without evidence of underlying pathology, do not constitute a disability); see also McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that where the degree of hearing loss noted on an entrance examination did not meet VA's definition of a "disability" for hearing loss under § 3.385, the Veteran was entitled to the presumption of soundness under 38 U.S.C. § 1111 and that the term "defect" as used under the presumption of soundness should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385).  Further, the Veteran specifically denied any history of left knee conditions, and, after an orthopedic consultation, the Veteran's profile level for his lower extremities was changed from "2" to "1," and he was found to be qualified for enlistment.  Based on the foregoing, and considering that the examiner also marked that the lower extremities were normal, it cannot be said that a left knee defect, infirmity, or disorder was noted at the time of the examination.  As such, the Veteran is legally presumed to have been sound on entry as to a left knee condition.

The Board acknowledges the October 2015 VA examiner's opinion that the Veteran's left knee condition is a congential defect.  However, the Board also notes that the June 2011 VA examiner indicated that upon examination, there was no evidence of a conginital condition.  Thus, the evidence is at least in equipoise on the issue.  When evidence is in relative equipoise, reasonable doubt must be decided in the Veteran's favor.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current left knee condition is not congential in nature.

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Board notes that the Court has held that the presumption of aggravation under 38 U.S.C.A. § 1153 only applies in cases where a preexisting disability was noted at the service entrance examination.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Otherwise, the matter goes to the analysis of the presumption of soundness.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see Horn, 25 Vet. App. at 234-35 (holding that the burden of proof in presumption of soundness cases rests with VA); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition). 

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

Here, the Board finds the opinions and rationale of the October 2015 VA examiner that the Veteran's left knee condition preexisted service to be inadequate to rebut the presumption of soundness.  In this regard, the examiner used the incorrect, and lower, "more likely than not" standard.  As noted above, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disability both preexisted service and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Here, the service treatment records show that the Veteran was treated for left knee symptoms on numerous occasions in service; however, there is no documentation of a chronic left knee disability prior to service.  The evidence of record does not meet this high evidentiary burden, and therefore, as a matter of law, the presumption of soundness cannot be rebutted, and the Board must find that the Veteran's current left knee condition did not preexist his period of service.

Analysis: Service Connection - Direct Service Incurrence

The issue in this case is whether the Veteran's current left knee condition was incurred during his active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003).

As an initial matter, the record shows that the Veteran has current diagnoses of left knee strain and patellofemoral syndrome.  See July 2011 VA Treatment Record; June 2011 VA Examination Report.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Moreover, as noted above, the service treatment records reveal that the Veteran was treated for numerous left knee conditions in service, to include patellar tendonitis and patellofemoral syndrome, and that bilateral patellofemoral syndrome was noted on the Veteran's December 2006 discharge examination.  The Veteran has also competently and credibly reported experiencing left knee symptomatology since service.  Further, the available treatment records show that the Veteran continued to report left knee pain just a few months after service discharge, to include during the March 2007 VA examination and during a June 2008 VA new patient evaluation, and he received consistent left knee treatment since 2007, during which time he consistently attributed the onset of his knee problems to service.  

In reviewing the medical evidence in this case, the Board concludes that the available evidence is at least in relative equipoise as to whether the Veteran's current left knee condition was incurred in active service.  As explained above, the Board has determined that there was no clear and unmistakable evidence in this case to rebut the presumption of sound condition.  See VAOPGCPREC 3-2003 (July 16, 2003).  Thus, the first evidence of a left knee disability occurred in service.  Additionally, the collective evidence of record-to include available in and post-service medical records, as well as the competent, credible lay evidence- shows that the Veteran was diagnosed with patellofemoral syndrome upon discharge from service and the he continued to experience the same knee symptoms continuously since service.

In so finding, the Board acknowledges the negative VA nexus opinions of record.  The Board finds these opinions minimally probative as they appear to be based on the lack of documentation of a specific left knee injury in the Veteran's service treatment records.  Relying on the absence of evidence in medical records, without regard for lay statements, to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  As the VA examiners seemed to have completely overlooked the evidence showing multiple in-service complaints of and treatment for left knee pain, as well as the Veteran's competent and credible statements as to the occurrence of his left knee symptoms in-service, the Board affords the opinions little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, insofar as the VA examiners intimated that to be service-related, a left knee condition must have been caused by some service-related injury, the opinions are based on an inaccurate premise.  In this regard, the Board notes that if a left knee condition had its initial onset in service, the genesis of the disorder is immaterial.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).  See also U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's current left knee condition was incurred in active service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for a left knee condition, variously diagnosed as left knee patellofemoral syndrome.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, 3.303, 3.304.


ORDER

The issue of entitlement to an increased rating for bilateral plantar fasciitis is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a left knee condition is reopened.

Entitlement to service connection for a left knee condition, variously diagnosed as left knee patellofemoral syndrome, is granted.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


